Dismissed and Memorandum Opinion filed July 21, 2005








Dismissed and Memorandum Opinion filed July 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00670-CR
____________
 
KEITH GEORGE
FULCHER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County,
Texas
Trial Court Cause No. 1008562
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated assault.  On April 21, 2005, the trial court sentenced
appellant to confinement for four years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).




Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 21, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).